On October 3, 2013, the Defendant was sentenced for Count I: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, to the Department of Corrections for Ten (10) years with Ten (10) years suspended. On October 3,2013, the DOC is to administer a urinalysis test on Defendant, and if Defendant tests positive for opiates, he is to be taken into custody. Defendant shall receive credit for time served of 292 days; and other terms and conditions given in the Judgment on October 3,2013.
On February 6,2014, Defendant’s prior sentence imposed on October 3,2013, was revoked. Defendant was sentenced for Count I: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, to the Department of Corrections for Ten (10) years with Five (5) years suspended; credit for 418 days served in custody; Court recommends Defendant screened for and placed in the NEXUS program and upon successful completion of said program, placed in Pre-Release. The terms and conditions of the suspended portion of this Judgment are the same as those contained in the Judgment filed on October 28, 2013; and other terms and conditions given in the Judgment on February 6,2014.
On May 8,2014, the Defendant’s Application for review of that sentence was to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant’s counsel made an oral motion to dismiss the Defendant’s Application for Review of Sentence without prejudice. Mr. Sheehy stated that the Defendant is attempting to file a request with the Montana Supreme Court for an out-of-time appeal.
It is the unanimous decision of the Division that the Defendant’s motion to dismiss the Defendants Application for Review of Sentence without prejudice is GRANTED. The Defendant is directed to file hiB request for an out-of-time appeal with the Montana Supreme Court within Thirty (30) days of this Decision. The Defendant will have Sixty (60) days from the date of the Montana Supreme Court’s decision to deny an out-of-time appeal or a decision on the merits of an appeal in which to file his Application for Review of Sentence with the Missoula County Clerk of District Court.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.